DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOGVINOV (US 2020/0023747) in view of HERMAN (US 2019/0308509).
	Regarding claim 1, LOGINOV discloses a charging management system, comprising: 
 	a first charging device (one of 230, Fig. 3) configured to output electric power for charging a first electric vehicle (one of 255, Fig. 3) in response to a first charging request (¶ 0072, 0095), wherein the first charging request includes first vehicle-usage scheduling information (¶ 0085, 0091, 0095); and 
 	a second charging device (one of 230, Fig. 3) configured to output electric power for charging a second electric vehicle (one of 255, Fig. 3; ¶ 0112) in response to a second charging request (¶ 0072, 0095), wherein the second charging request includes second vehicle-usage scheduling information (¶ 0085, 0091, 0095), 
 	wherein the first charging device and the second charging device are electrically connected to a power supply equipment (20, 202, and/or 214), and the power supply equipment corresponds to preset power supply information, and the power supply information records a power load capacity of the power supply equipment (¶ 0088, 0092, 0100, 0111, 0126, 0127, 0132); 
 	the first charging device further comprising: 
 	a storage unit configured to store the power supply information (¶ 0066-0067, 0073); and 
 	a processor (¶ 0066-0067, 0073) configured to schedule and control the charging of the first electric vehicle by the first charging device and the charging of the second electric vehicle by the second charging device according to the first charging request, the second charging request, and the power supply information, such that the charging of the first electric vehicle and the charging of the second electric vehicle are completed without exceeding the power load capacity to meet the first vehicle-usage scheduling information and the second vehicle-usage scheduling information (¶ 0088, 0092, 0100, 0111, 0126, 0127, 0132),
 	wherein the processor of the first charging device further obtains first battery information of the first electric vehicle, and obtains second battery information of the second electric vehicle through the second charging device; wherein the processor further determines a remaining battery capacity of the first electric vehicle and a remaining battery capacity of the second electric vehicle based on the first battery information and the second battery information (¶ 0058: condition of the battery; ¶ 0091: available battery charge at the EV; ¶ 0017, 0110: battery state of charge information; ¶ 0106: information from an EV controller), 
 	and if the remaining battery capacity of one of the first electric vehicle or the second electric vehicle is lower than a minimum battery capacity threshold, the processor first charges the battery of the one with a remaining battery capacity lower than the minimum battery capacity threshold to reach the minimum battery capacity threshold, and then after the remaining battery capacity of the battery of the one with the remaining battery capacity lower than the minimum battery capacity threshold has reached the minimum battery capacity threshold, controls and schedules the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle (¶ 0106).  	
 	LOGVINOV fails to disclose controlling and scheduling the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle such that the one with the lower remaining battery capacity between the first electric vehicle and the second electric vehicle is preferentially charged.
 	HERMAN discloses controlling and scheduling the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle such that the one with the lower remaining battery capacity between the first electric vehicle and the second electric vehicle is preferentially charged (¶ 0002-0004).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the controlling and scheduling of the charging comprising preferentially charging the vehicles with the lower remaining capacity in order to reduce range anxiety (HERMAN, ¶ 0002) by ensuring sufficient vehicle charge.
 	Regarding claim 2, LOGVINOV discloses the first vehicle-usage scheduling information and the second vehicle-usage scheduling information comprise at least one of the following information: the first vehicle-usage scheduling information records the time when the first electric vehicle is scheduled to be used, and the second vehicle-usage scheduling information records the time when the second electric vehicle is scheduled to be used; the first vehicle-usage scheduling information records a planned travel distance of the first electric vehicle, and the second vehicle-usage scheduling information records a planned travel distance of the second electric vehicle; and the first vehicle-usage scheduling information records the demand for the desired charging amount of the first electric vehicle, and the second scheduled vehicle information records the demand for the desired charging amount of the second electric vehicle (¶ 0085, 0091, 0095).
  	Regarding claim 5, LOGVINOV discloses if the remaining battery capacity of one of the first electric vehicle or the second electric vehicle is lower than a minimum battery capacity threshold, the processor first charges the battery of the one with a remaining battery capacity lower than the minimum battery capacity threshold to reach the minimum battery capacity threshold, and then controls and schedules the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle (¶ 0106).
 	Regarding claim 6, LOGVINOV discloses the power supply information further includes the time difference electricity price applicable to the power supply equipment, and wherein the processor further schedules and controls the first charging device to charge the first electric vehicle and the second charging device to charge the second electric device to minimize a total electricity price of the electric power used by the first charging device for charging the first electric vehicle and the second charging device for charging the second electric vehicle (¶ 0100, 0102, 0103, 0126).
 	Regarding claim 7, LOGVINOV discloses the first charging device further obtains charging fee information of the first charging device and the second charging device, and performs one of the following steps: calculating charging amount corresponding to the first charging request and the second charging request according to the charging information, and transmitting the calculated charging amount of the second charging request to the second charging device to charge accordingly; and calculating the charging amount corresponding to the first charging request according to the charging information and transmitting the charging information to the second charging device for the second charging device to calculate the charging amount corresponding to the second charging request (¶ 0120).
 	Regarding claim 8, LOGVINOV discloses the first charging request further includes first user information recording a user priority level corresponding to the first electric vehicle, and the second charging request further includes second user information recording a user priority level corresponding to the second electric vehicle, wherein the processor compares the user priority levels corresponding to the first electric vehicle and the second electric vehicle according to the first user information and the second user information, and schedules and controls the first charging device to charge the first electric vehicle and the second charging device to charge the second electric vehicle, such that the one with a higher priority between the first electric vehicle and the second electric vehicle is preferentially charged (¶ 0060, 0106, 0108).
 	Regarding claim 9, LOGVINOV discloses the first charging device comprises a plurality of charging connectors, and when the first electric vehicle is electrically connected with one of the plurality of charging connectors, a third electric vehicle is electrically connected with another one of the charging connectors, wherein the first charging device outputs electric power for charging a third electric vehicle in response to a third charging request, wherein the third charging request includes third vehicle-usage scheduling information, and the processor further schedules and controls the charging of the first electric vehicle and the third electric vehicle by the first charging device and the charging of the second electric vehicle by the second charging device according to the first charging request, the second charging request, the third charging request and the power supply information, such that the charging of the first electric vehicle, the third electric vehicle and the second electric vehicle are completed without exceeding the power load capacity to meet the first vehicle-usage scheduling information, the third vehicle-usage scheduling information and the second vehicle-usage scheduling information, respectively (¶ 0079, 0088, 0092, 0100, 0110, 0111, 0126, 0127, 0132).
 	Regarding claim 10, LOGVINOV discloses a method for charging management of charging devices for use in a first charging device (the charging devices are elements 230 in Fig. 3) in a charging group (e.g., charging group of microgrid 202, Fig. 3), wherein the charging group comprises the first charging device and a second charging device (the charging devices are elements 230 in Fig. 3) electrically connected to a power supply equipment (20, 202, and/or 214), the method comprising: 
 	obtaining power supply information corresponding to the power supply equipment, the power supply information recording a power load capacity of the power supply equipment (¶ 0088, 0092, 0100, 0111, 0126, 0127, 0132); 
 	obtaining a first charging request (¶ 0072, 0095), which requires the first charging device to output power for charging a first electric vehicle (one of 230, Fig. 3), wherein the first charging request includes first vehicle-usage scheduling information (¶ 0085, 0091, 0095); 
 	obtaining a second charging request (¶ 0072, 0095), which requires the second charging device to output power for charging a second electric vehicle (one of 230, Fig. 3), wherein the second charging request includes second vehicle-usage scheduling information (¶ 0085, 0091, 0095); and 
 	scheduling and controlling the charging of the first electric vehicle by the first charging device and the charging of the second electric vehicle by the second charging device according to the first and second charging requests and the power supply information, such that the charging of the first electric vehicle and the charging of the second electric vehicle are completed without exceeding the power load capacity to meet the first vehicle-usage scheduling information and the second vehicle-usage scheduling information (¶ 0088, 0092, 0100, 0111, 0126, 0127, 0132),
 	wherein the method further comprises: obtaining first battery information of the first electric vehicle and second battery information of the second electric vehicle; and determining a remaining battery capacity of the first electric vehicle and a remaining battery capacity of the second electric vehicle based on the first battery information and the second battery information (¶ 0058: condition of the battery; ¶ 0091: available battery charge at the EV; ¶ 0017, 0110: battery state of charge information; ¶ 0106: information from an EV controller);
 	wherein the determination step further comprises the steps of:
 	if the remaining battery capacity of one of the first electric vehicle or the second electric vehicle is lower than a minimum battery capacity threshold, charging the battery of the one with a remaining battery capacity lower than the minimum battery capacity threshold first to reach the minimum battery capacity threshold, and then after the remaining battery capacity of the battery of the one of the first electric vehicle or the second electric vehicle with the remaining battery capacity lower than the minimum battery capacity threshold has reached the minimum battery capacity threshold, controlling and scheduling the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle (¶ 0106).
 	LOGVINOV fails to disclose controlling and scheduling the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle such that the one with the lower remaining battery capacity between the first electric vehicle and the second electric vehicle is preferentially charged.
 	HERMAN discloses controlling and scheduling the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle such that the one with the lower remaining battery capacity between the first electric vehicle and the second electric vehicle is preferentially charged (¶ 0002-0004).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the controlling and scheduling of the charging comprising preferentially charging the vehicles with the lower remaining capacity in order to reduce range anxiety (HERMAN, ¶ 0002) by ensuring sufficient vehicle charge.
 	Regarding claim 11, LOGVINOV discloses the first vehicle-usage scheduling information and the second vehicle-usage scheduling information comprise at least one of the following information: the first vehicle-usage scheduling information records the time when the first electric vehicle is scheduled to be used, and the second vehicle-usage scheduling information records the time when the second electric vehicle is scheduled to be used; the first vehicle-usage scheduling information records a planned travel distance of the first electric vehicle, and the second vehicle-usage scheduling information records a planned travel distance of the second electric vehicle; and the first vehicle-usage scheduling information records the demand for the desired charging amount of the first electric vehicle, and the second scheduled vehicle information records the demand for the desired charging amount of the second electric vehicle (¶ 0085, 0091, 0095).
	Regarding claim 15, LOGVINOV discloses the power supply information further includes the time difference electricity price applicable to the power supply equipment, and the method further comprises: scheduling and controlling the first charging device to charge the first electric vehicle and the second charging device to charge the second electric device to minimize a total electricity price of the electric power used by the first charging device for charging the first electric vehicle and the second charging device for charging the second electric vehicle (¶ 0100, 0102, 0103, 0126).
 	Regarding claim 16, LOGVINOV discloses obtaining charging fee information of the first charging device and the second charging device, and performing one of the following steps: calculating charging amount corresponding to the first charging request and the second charging request according to the charging information, and transmitting the calculated charging amount of the second charging request to the second charging device to charge accordingly; and calculating the charging amount corresponding to the first charging request according to the charging information and transmitting the charging information to the second charging device for the second charging device to calculate the charging amount corresponding to the second charging request (¶ 0120).
 	Regarding claim 17, LOGVINOV discloses the first charging request further includes first user information recording a user priority level corresponding to the first electric vehicle, and the second charging request further includes second user information recording a user priority level corresponding to the second electric vehicle, and the method further comprises: comparing the user priority levels corresponding to the first electric vehicle and the second electric vehicle according to the first user information and the second user information, and scheduling and controlling the first charging device to charge the first electric vehicle and the second charging device to charge the second electric vehicle, such that the one with a higher priority between the first electric vehicle and the second electric vehicle is preferentially charged (¶ 0060, 0106, 0108).
 	Regarding claim 18, LOGVINOV discloses the first charging device comprises a plurality of charging connectors, and when the first electric vehicle is electrically connected with one of the plurality of charging connectors, a third electric vehicle is electrically connected with another one of the charging connectors, and the method further comprises: obtaining a third charging request for requesting the first charging device to output electric power for charging the third electric vehicle, wherein the third charging request includes third vehicle-usage scheduling information; and scheduling and controlling the charging of the first electric vehicle and the third electric vehicle by the first charging device and the charging of the second electric vehicle by the second charging device according to the first charging request, the second charging request, the third charging request and the power supply information, such that the charging of the first electric vehicle, the third electric vehicle and the second electric vehicle are completed without exceeding the power load capacity to meet the first vehicle-usage scheduling information, the third vehicle-usage scheduling information and the second vehicle-usage scheduling information, respectively (¶ 0079, 0088, 0092, 0100, 0110, 0111, 0126, 0127, 0132).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to arguments that primary reference LOGVINOV does not disclose controlling and scheduling the charging based on a minimum battery capacity threshold and a lower remaining battery capacity, it is submitted that LOGVINOV discloses charging vehicles to a minimum battery capacity threshold, followed by scheduled charging. LOGVINOV does not disclose the scheduled charging comprises a lower remaining battery capacity, and newly found reference HERMAN is relied upon to teach this limitation. It is submitted that LOGVINOV as modified by HERMAN teaches the charging management system as applied to claim 1 and the method for charging management of charging devices as applied to claim 10.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 20, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 20, 2022